Goldman Sachs Basic MaterialsConference James J. O'Brien Chairman and Chief Executive Officer May 21, 2008 2 Forward-Looking Statements This presentation contains forward-looking statements, within the meaningof Section 27A of the Securities Act of 1933 and Section 21E of theSecurities Exchange Act of 1934, with respect to Ashland’s operatingperformance. These estimates are based upon a number of assumptions,including those mentioned within this presentation. Such estimates arealso based upon internal forecasts and analyses of current and futuremarket conditions and trends, management plans and strategies, weather,operating efficiencies and economic conditions, such as prices, supply anddemand, cost of raw materials, and legal proceedings and claims (includingenvironmental and asbestos matters). Although Ashland believes its expectations are based on reasonableassumptions, it cannot assure the expectations reflected herein will beachieved. This forward-looking information may prove to be inaccurate andactual results may differ significantly from those anticipated if one or moreof the underlying assumptions or expectations proves to be inaccurate oris unrealized or if other unexpected conditions or events occur. Other factors and risks affecting Ashland are contained in Ashland’s Form10-K for the fiscal year ended Sept. 30, 2007. Ashland undertakes noobligation to subsequently update or revise the forward-looking statementsmade in this presentation to reflect events or circumstances after the dateof this presentation. 3 Ashland Distribution Ashland PerformanceMaterials Ashland WaterTechnologies Valvoline * For the six months ended March 31, 2008. Ashland Today •Fiscal 2008 YTD* Financial Results –Sales & Operating Revenue $4.0 billion –Operating Income $98 million 4 AshlandDistribution51% AshlandDistribution51% PerformanceMaterials19% PerformanceMaterials19% Valvoline19% Sales & Operating Revenue WaterTechnologies WaterTechnologies Operating
